Citation Nr: 1126808	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  09-12 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCarl, Law Clerk



INTRODUCTION

The Veteran had verified active service from August 1957 to April 1966.  He also had one year, eleven months, and sixteen days of unverified additional active service prior to August 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 RO rating decision that denied service connection for bilateral hearing loss and for tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran contends that he has bilateral hearing loss and tinnitus that are related to service.  He specifically alleges that his bilateral hearing loss and tinnitus are the result of noise exposure from artillery and ammunition explosions he encountered in service.  The Veteran reports that he was an ammunition renovation specialist for one and a half years, during which time he destroyed outdated ammunition.  He claims that he was exposed to explosions many times a day.  The Veteran indicates that he later served as an artillery inspector, and he was exposed to explosions and the firing of numerous weapons, many times a day.  He also contends that he was never provided hearing protection throughout his period of service.  

The Veteran had active service from August 1957 to June 1960.  His DD-214 for this time period indicates his occupational specialty was listed as that of ammunition storage specialist.  During the Veteran's active service from June 1960 to April 1966, his DD-214 documents that his occupational specialty as that of an ammunition renovation specialist.  As both occupational specialties involved activities that would have exposed the Veteran to acoustic trauma, his allegations as to in-service noise exposure are credible.  Indeed, in a March 2008 rating decision, the RO conceded that the Veteran was exposed to acoustic trauma in service.  

The Veteran's service treatment records do not show a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385.  At the time of his enlistment examination in September 1955, no defects were noted with respect to his ears, and his hearing was 15/15 on whispered voice testing in both ears.  In July 1959 and March 1960 examinations, the Veteran's hearing was again 15/15 on whispered voice testing in both ears.  No ear defects were noted pursuant to those examinations.  An audiological evaluation was performed during the Veteran's April 1966 separation examination.  The audiological evaluation showed pure tone thresholds in the Veteran's right ear of 10 (25), 10 (20), 10 (20), and 10 (15) decibels at 500, 1000, 2000, and 4000 Hertz, respectively.  Pure tone thresholds in the Veteran's left ear were identical at the same frequencies.  No ear defects were noted at that time.  (NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

The only post-service medical record in evidence consists of a January 2008 VA audio examination report.  The Veteran reported a chief complaint of bilateral hearing loss.  He stated that he served as an Army renovation specialist, and that he was exposed to noise exposure from the destruction of outdated ammunition.  The Veteran indicated that following his separation from service, he was employed at Ford Motor Company as an inspector.  The examiner noted that the Veteran was also positive for occupational noise exposure, but that he denied any significant recreational noise exposure.  It was noted that the Veteran had a history of tinnitus in the left ear, which he reported as a constant.  The examiner reported that the tinnitus was of a longstanding nature with the date and circumstances of onset unknown.  The audiological evaluation was indicative of hearing loss in both of the Veteran's ears as defined by 38 C.F.R. § 3.385.  The Veteran was diagnosed with sensorineural hearing loss in both ears and tinnitus.  After reviewing the Veteran's claims file, the examiner noted that there was no documented medical evidence of hearing loss or tinnitus that would attribute either condition to military service.  The examiner stated that the Veteran had normal hearing at his separation from service.  The examiner continued by stating the Veteran's audiometric contour was "inconsistent with the pattern associated with noise induced sensorineural hearing loss."  Finally, the examiner opined that the Veteran's hearing loss and tinnitus were not caused by noise exposure in service.  

The Board notes that the VA examiner did not specifically address the Veteran's report of bilateral hearing loss and tinnitus since service.  The Board further observes that the Veteran is competent to report that he had hearing problems in service and hearing loss and tinnitus since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Another examination is in order.

The Board observes that other post-service treatment records mentioned by the Veteran are not of record.  The Veteran identified records that may relate to his claim in a November 2007 Consent to Release Information form.  The Veteran stated he had undergone hearing tests while employed at the Ford Motor Company's Atlanta assembly plant in Hapeville, Georgia, but that the plant was recently closed.  

Additionally, the Veteran stated in his VA Form 9 that he had a hearing test in April 2009.  He reported that he was told that his noise exposure in service could have been the cause of his present hearing loss.  In August 2009 correspondence with U.S. Senator Kay Hagan's office, the Veteran stated he had seen a civilian doctor.  The Veteran claimed the civilian doctor said that his hearing loss may have been due to his noise exposure from service.  It is unclear whether the April 2009 hearing test and the civilian doctor's statement refer to the same medical record, or if they are two separate incidents.  In any case, the April 2009 and "civilian doctor" medical treatment records are not in evidence.  The Board observes that there is no indication that the RO attempted to retrieve these records.  

As there may be outstanding records (VA and private) of pertinent treatment available, an attempt should be made to obtain them.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all medical providers who have treated him for hearing loss or tinnitus since his separation from service.  Specifically noted in this regard are any records of the April 2009 hearing test noted in his VA Form 9, the Veteran's medical treatment records with his civilian doctor, and any hearing tests performed by Ford Motor Company in Hapeville, Georgia.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder. 

2.  Schedule the Veteran for a VA audiological examination to determine the nature and likely etiology of his claimed bilateral hearing loss and tinnitus.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should conduct an audiological evaluation, including speech recognition testing, to confirm the Veteran currently experiences hearing loss and tinnitus.  If current hearing loss and tinnitus are confirmed, the examiner should indicate whether it is at least as likely as not (50 percent or greater possibility) that any current hearing loss and tinnitus were incurred in service, or are the result of exposure to acoustic trauma during the Veteran's periods of service in the Army.  The examiner must specifically acknowledge and discuss the Veteran's report that his bilateral hearing loss and tinnitus manifested during his period of service between 1956 and April 1966.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).

3.  Thereafter, readjudicate the Veteran's claims for entitlement to service connection for bilateral hearing loss and for tinnitus.  If any benefit sought remains denied, issue a supplement statement of the case to the Veteran, and provide an opportunity to respond before the case is returned to the Board.  

The purpose of this remand is to assist the Veteran with the development of his claim.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  The Board takes this opportunity, however, to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination and providing additional private medical records, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


